IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0638
                             Filed March 18, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AMMARI MAURECE JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Don E.

Courtney, Judge.



      Ammari Johnson appeals his sentence for conspiracy to commit a forcible

felony. AFFIRMED.



      Pamela Wingert of Wingert Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                           2


MAY, Judge.

          Ammari Johnson appeals the sentence imposed following his guilty plea to

conspiracy to commit a forcible felony.1 Johnson argues the sentencing court

abused its discretion by rejecting his request for probation. We disagree and

affirm.

    I. Background Facts and Proceedings

          Johnson’s conviction arose from his involvement with three or more persons

in the robbery of a drug dealer/supplier. The robbers stole one to two pounds of

marijuana and $4000.

          During the robbery investigation, Johnson was arrested for an unrelated

marijuana offense.

          Then the State charged Johnson with first-degree robbery, second-degree

kidnapping, and conspiracy to commit a forcible felony by planning or commission

in connection with the robbery. Johnson accepted a plea agreement under which

he would plead guilty only to the conspiracy charge; in exchange, Johnson agreed

to testify against his robbery cohorts. The plea agreement also provided the

parties were free to argue for any sentence allowable by law.




1 We recognize Iowa Code section 814.6 was recently amended to prohibit most
appeals from guilty pleas. See 2019 Iowa Acts ch. 140, § 28. In State v. Macke,
however, our supreme court held these amendments “apply only prospectively and
do not apply to cases pending on July 1, 2019.” 933 N.W.2d 226, 235 (Iowa 2019).
We are bound by our supreme court’s holding. We conclude, therefore, the
amendments “do not apply” to this case, which was pending on July 1, 2019. See
id.
                                          3


      At sentencing, the State argued for incarceration. Johnson argued for a

deferred judgment and probation of up to four years. The sentencing court agreed

with the State and sentenced Johnson to incarceration.

      The court stated reasons for imposing its sentence. In response to a

discussion about Johnson’s accommodation offense, the court stated:

      Obviously, Mr. Johnson, that’s very disconcerting under the
      circumstances because your fondness for marijuana is what got you
      into this mess to begin with, and a thorough review of the
      presentence investigation report, the recommendation is
      incarceration. Um, however, I—as I consider the seriousness of this
      offense, um, I just don’t feel that probation is appropriate given the
      nature of this offense, um, given the subsequent conviction, again,
      marijuana related. I think a period of incarceration is appropriate in
      that I think it would give you the opportunity for rehabilitation, get
      some treatment, substance abuse treatment, and I think it’s in the
      interest of the community to protect them from further offenses by
      others of a similar nature.

      After the court informed Johnson of his sentence, granted a self-surrender

date, and discussed whether restitution or room and board payments were

applicable, the court again offered reasoning for the sentence imposed. It said:

      The court has chosen the sentence it has because it believes it is the
      appropriate sentence to provide the defendant with the maximum
      opportunity for rehabilitation; that it is an appropriate sentence for the
      protection of the community from further offenses by this defendant
      and others. I have considered the subsequent conviction of
      accommodation of marijuana referred to in the State’s argument, and
      I have expressed on the record that the court found that
      disconcerting under the circumstances. I have considered the nature
      of the offense, obviously the contents of the presentence
      investigation, and the recommendations of the presentence
      investigation report. I have also reviewed and considered the plea
      agreement entered into by the parties.

Johnson appeals.
                                          4


   II. Scope and Standard of Review

       We review sentencing challenges “for an abuse of discretion or defect in the

sentencing procedure.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015). “An

abuse of discretion will only be found when a court acts on grounds clearly

untenable or to an extent clearly unreasonable.” Id. (citation omitted).

   III. Analysis

       Johnson claims the court abused its discretion in imposing sentence. But

when, as here, the sentence “falls within the statutory parameters, we presume it

is valid.” Id. at 554. “‘To overcome the presumption [of validity], we . . . require[]

an affirmative showing the sentencing court relied on improper evidence.’ On our

review, we do not decide the sentence we would have imposed, but whether the

sentence imposed was unreasonable.” Id. (first alteration in original) (citations

omitted).

       The sentencing court should “[w]eigh and consider all pertinent matters in

determining proper sentence, including the nature of the offense, the attending

circumstances, defendant’s age, character and propensities and chances of his

reform.” State v. Leckington, 713 N.W.2d 208, 216 (Iowa 2006) (alteration in

original) (citation omitted).   And “[t]here is no general prohibition against

considering other criminal activities by a defendant as factors that bear on the

sentence to be imposed.” State v. Longo, 608 N.W.2d 471, 474 (Iowa 2000).

       Johnson claims the sentencing court offered only a “rote recital of reasons

and little else save the marijuana conviction” to support the sentence imposed. He

claims the court offered no indication it considered any mitigating factors. In short,
                                           5


although Johnson concedes the sentence imposed is within the bounds of the law,

he believes mitigating factors were ignored.

       Conversely, the State notes the court cited its review of the presentence

investigation report (PSI),2 the seriousness of the offense, its belief marijuana

addiction played a role in multiple offenses, and the need for addiction

rehabilitation. And the State highlights that the mitigating factors on which Johnson

relies are within the PSI itself or letters of support submitted to the court. The court

confirmed its review of the letters and the PSI on the record.

       We find no abuse of discretion.         The court considered particular and

individualized facts when reaching its sentencing determination. And the court

was careful to provide more than a mere boilerplate recitation of the reasons for

its determination. The absence of a particularized discussion of mitigating factors

is insufficient to conclude the sentencing court did not consider mitigating factors—

particularly because the court confirmed it had read and reviewed the documents

containing the relevant information.

       The sentence was within the limits of the court’s discretion, and the court

provided adequate reasoning for the sentence given. We affirm.

       AFFIRMED.




2The sentencing court may consider the sentencing recommendation in the PSI.
State v. Headley, 926 N.W.2d 545, 552 (Iowa 2019).